Citation Nr: 9909119	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  91-46 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities (TDIU) for the period prior to March 12, 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to June 
1971.

In a rating decision of October 1989, the Department of 
Veterans Affairs (VA) Regional Office located in Louisville, 
Kentucky, denied the veteran's claim seeking entitlement to a 
total rating for compensation based on individual 
unemployability due to his service-connected disabilities 
(TDIU).  The veteran's claims folder was permanently 
transferred to the VA Regional Office in Cleveland, Ohio (RO) 
in November 1989.  The veteran thereafter perfected his 
appeal from the October 1989 rating action, and his claim was 
received at the Board of Veterans' Appeals (Board) in October 
1991.
 
The Board remanded the veteran's claim to the RO in September 
1992, for additional evidentiary development.  While the case 
was in remand status, the RO, in a rating action of January 
1996, determined that the veteran was entitled to a 100 
percent rating on a schedular basis, effective on March 12, 
1992.  The RO mooted the issue of entitlement to a TDIU for 
the period after March 12, 1992, and denied entitlement to a 
TDIU for the period prior to March 12, 1992.  The veteran and 
his representative were thereafter provided with a 
supplemental statement of the case discussing the question of 
the veteran's entitlement to a total rating for compensation 
prior to March 12, 1992.  Following submission of additional 
arguments by the veteran's representative, the case was 
returned to the Board for further appellate consideration.  
In August 1996, the Board remanded the case to the RO for 
additional evidentiary development, including to obtain 
medical records and other pertinent documentary evidence 
relevant to his claim for Social Security Administration 
(SSA) disability benefits.  Following this development, the 
RO rendered a rating decision in July 1998 which affirmed its 
denial of entitlement to individual unemployability due to 
service-connected disabilities for the period prior to March 
12, 1992.  The case was returned to the Board in November 
1998, and the veteran continues his appeal.


FINDINGS OF FACT

1.  Prior to March 12, 1992, the veteran was service-
connected for diabetes mellitus with retinopathy and macular 
ischemia, rated as 60 percent disabling, and a below-knee 
amputation of his right lower extremity, rated as 40 percent 
disabling, which produced a combined disability evaluation of 
80 percent.

2.  The veteran was born in September 1952; on March 12, 
1992, he was 39 years old.  He has earned a GED.

3.  The level of industrial impairment which could be 
attributed solely to the veteran's service-connected diabetes 
mellitus with retinopathy and macular ischemia and below-knee 
amputation of his right lower extremity were not, in 
themselves, of such severity as to preclude him from 
obtaining or retaining all forms of substantially gainful 
employment, including employment involving sedentary 
activity, for the period prior to March 12, 1992.


CONCLUSIONS OF LAW

A total disability rating for compensation based on 
individual unemployability for the period prior to March 12, 
1992, is not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.340, 3.341, 4.16, and Part 4 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show onset of diabetes 
mellitus during his period of active duty.  The records show 
that his date of birth was in September 1952.  In June 1971 
he was medically discharged from military service because of 
diabetes mellitus.  In a June 1972 decision, he was granted 
service connection for diabetes mellitus.  Medical records 
associated with the claims folders show that since that time, 
his physical condition had progressively deteriorated due to 
complications associated with diabetes mellitus.  In a July 
1986 RO decision, the veteran was rated as incompetent for VA 
purposes, secondary to non-service-connected schizophrenia.

Prior to March 12, 1992, the veteran was service-connected 
for diabetes mellitus with retinopathy and macular ischemia, 
rated as 60 percent disabling, and a below-the-knee 
amputation of his right lower extremity, rated as 40 percent 
disabling, which produced a combined disability rating of 80 
percent.  However, in an October 1993 decision, the RO 
divided the service-connected diabetes mellitus into its 
individual secondary disabilities.  Thus, the veteran was 
service-connected for diabetes mellitus (rated as 40 percent 
disabling), diabetic retinopathy and macular ischemia with 
restriction of visual fields (rated as 30 percent disabling), 
diabetic peripheral neuropathy of the upper extremities, 
bilaterally (each arm rated as 10 percent disabling), 
diabetic peripheral neuropathy of the left lower extremity 
(rated as 10 percent disabling).  These determinations and 
ratings were made effective on March 12, 1992.  The 
combination of the disability evaluations for the 
aforementioned, when combined with the service-connected 
below-knee amputation of his right leg (rated as 40 percent 
disabling), continued to produce a combined rating of 80 
percent. 

In a January 1996 rating decision, the RO granted service-
connection and an 80 percent rating for renal failure due to 
diabetes mellitus, effective on March 12, 1992.  The January 
1996 decision also determined that from the date of March 12, 
1992, forward, the veteran was totally disabled due to his 
service-connected below-knee amputation of his right leg, and 
his diabetes mellitus and its secondary complications, as the 
combined ratings of these disabilities produced a total 
evaluation on a schedular basis.   

VA, private, and SSA medical records, dated from 1983 to 
1993, show that the veteran was diagnosed and treated on many 
occasions for chronic paranoid schizophrenia, alcohol 
dependence, and polysubstance abuse, and that he was 
psychiatrically hospitalized on several occasions during 
period.  Pertinent records show that the SSA determined that 
the veteran's primary disability was chronic paranoid 
schizophrenia, and the medical records concurrent with the 
period prior to March 1992 all indicate that the symptoms 
associated with this psychiatric disability contributed 
substantially to the veteran's inability to obtain and retain 
gainful employment.  The assessments of the psychiatrists and 
clinical psychologists regarding the veteran's psychiatric 
condition were in general agreement that his paranoid 
schizophrenia prevented him from coping with work-related 
pressures and from being able to work effectively in a job 
environment.

As previously noted, prior to March 12, 1992, the veteran's 
service-connected disabilities, for compensation purposes, 
were characterized by VA as diabetes mellitus with 
retinopathy and macular ischemia, rated as a single entity as 
60 percent disabling, and a below-the-knee amputation of his 
right lower extremity, rated as 40 percent disabling, which 
produced a combined disability rating of 80 percent.  The 
medical evidence dated between May 1988, when the veteran 
filed his claim of entitlement to a TDIU, and March 12, 1992, 
shows that the veteran wore corrective prescription 
eyeglasses, and that he had been fitted with a prosthesis 
over the stump of his amputated right leg and that he was 
able to ambulate with the aid of a cane with only a slight 
limp.  Occasional right knee pain was reported.  

With regard to the veteran's insulin-dependent diabetes 
mellitus with retinopathy and macular ischemia, VA 
examination reports dated in May 1990 and June 1990  show 
that apparent enlargement of his heart was observed; however, 
no heart failure was noticed and he had a normal peripheral 
vascular examination.  His respiratory system, digestive 
system, and genito-urinary system were also normal.  The 
reports show that he has been scheduled at that time for 
neurological and ophthalmological studies, but that he failed 
to show for both examinations and so no findings were 
obtained in this regard.  However, a January 1991 VA 
hospitalization report shows that on neurologic evaluation he 
was nonfocal, and on examination of his eyes, his fundi were 
poorly visualized and he was believed to have a mild left 
cataract.  

At a June 1990 RO hearing, the veteran testified that his 
vision had worsened over the past year, necessitating an 
upgrade of his eyeglass lens prescription.  He reported that 
he wore a prosthesis over the stump of his amputated right 
leg, that he occasionally used crutches to move about, and 
that he always used a cane to support him when he walked 
using his prosthesis.  At home, he removed his prosthetic leg 
and used a wheelchair.  He reported having constant "phantom 
pain" in his right leg.  Some sores had been present on his 
leg, but he reported that they had cleared up.  He reported 
having considerable difficulty negotiating stairs and was 
completely unable to climb ladders.  He was able to bathe and 
shower himself, but needed to sit in the bathtub to do so.  
At the time of the hearing, he reported that he was 37 years 
old.  He stated that he had made many attempts over the 
previous years to find employment, all of which were 
unsuccessful as far as his ability to  retain employment, and 
that he was qualified in insurance sales, carpentry, basic 
mechanics, auto body repair and construction.  By his own 
admission, he stated that he was a good auto body mechanic 
and carpenter, but that he was still unable to get himself 
hired.  He stated that because of his age and physical 
impairment he was not able to make himself an attractive hire 
for potential employers.  He reported that he held a GED.  
With regard to his daily activities, he reported that he was 
somewhat able to help around his house, mainly watering 
houseplants, but he estimated that he spent 90 percent of his 
day doing nothing except watching television and occasionally 
passing his time assembling model car kits.  He stated that 
his wife handled the majority of the physical tasks at home.  

The veteran reported that he had been declared incompetent by 
VA in 1986, and that this determination was based on his non-
service-connected paranoid schizophrenia.  He admitted that 
he had a history of using and abusing street drugs, but that 
he had been drug-free for the past two years, except for 
prescribed medications used to treat his disabilities.  He 
stated that he was receiving treatment for schizophrenia, and 
that he believed at the time that his psychiatric disability 
had improved.  He reported that he did not have friends or 
associate with other people outside of his family because of 
his paranoia.  However, he believed that he could work with 
and around other people in a professional job or office 
setting.  The veteran stated that he was able to drive a car 
and, in fact, had driven himself to the hearing that day.  
However, due to his visual impairment, he was not able to 
drive well at night.

The veteran stated that he used 65 units of insulin per day 
to control his diabetes mellitus.  He reported that he had 
been told that his eyesight was deteriorating at a rate such 
that he would be blind within 4 years.  He reported that he 
was beginning to experience some peripheral numbness in the 
toes of his left foot.  He stated that he had previously 
received laser eye surgery and that his prescription eyeglass 
lenses only partially corrected his visual impairment.   

The report of a January 1992 VA domiciliary treatment report 
shows that the veteran had developed some irritation and 
hardening of his right knee cap due to his weight gain and 
from rubbing against the cup of his prosthetic leg.  


II.  Analysis

To the extent that the veteran contends that he was 
individually unemployable prior to March 12, 1996, due to his 
service-connected disabilities, his claim for a TDIU for the 
period prior to March 12, 1996 is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), in that it is 
not inherently implausible.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 631 (1992).  Relevant evidence has been 
properly developed, and no further assistance is required to 
comply with VA's duty to assist.  Id.

The veteran's claims file shows that in the RO decision of 
January 1996, the RO granted him service connection and an 80 
percent rating for renal failure secondary to service-
connected diabetes mellitus, effective March 12, 1992.  This 
disability, joined with the veteran's other service-connected 
disabilities, provided a combined disability evaluation 
sufficient to grant him a total schedular rating affective 
from March 12, 1996.  Thus, the Board must focus its 
attention on the facts of the case pertaining to the 
veteran's disability status prior to March 12, 1996, and 
determine whether or not these facts support a finding of 
individual unemployability due to service-connected 
disabilities.

Prior to March 12, 1992, his service-connected disabilities 
were characterized as diabetes mellitus with retinopathy and 
macular ischemia, rated as 60 percent disabling, and a below-
knee amputation of his right lower extremity, rated as 40 
percent disabling. His combined rating was 80 percent.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided, that 
if there is only one such disability, this disability shall be 
ratable as 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (1998). The evidence shows 
that, for the period prior to March 12, 1992, the veteran met 
the requirement for a rating of 70 percent or more 

In reaching its determination in this case the Board has 
followed the analysis of the United States Court of Veterans 
Appeals (Court) in Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The Court held that for a veteran to prevail in a claim for 
individual unemployability benefits, it is necessary that the 
record reflect some factor which 
takes his case outside the norm, with respect to a similar 
level of disability under the rating schedule.  38 C.F.R. 
§§ 4.1, 4.15 (1998).  The fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  The 
question is whether or not the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Beaty v. 
Brown, 6 Vet. App. 532, 538 (1994).  However, unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for a total disability rating.  
38 C.F.R. § 4.19 (1998).  For purposes of entitlement to 
individual unemployability due solely to service-connected 
disabilities, marginal employment is not to be considered 
substantially gainful employment.  38 C.F.R. § 4.17 (1998).  
Factors to be considered, however, will include the veteran's 
employment history, educational attainment and vocational 
experience.  38 C.F.R. § 4.16 (1998).  

The veteran essentially claims entitlement to a total 
disability rating for the period prior to March 12, 1992, due 
to individual unemployability as a result of impairment 
caused by the symptoms of his service-connected diabetes 
mellitus with retinopathy and macular ischemia, and a below-
knee amputation of his right lower extremity.  In addition to 
these aforementioned service-connected disabilities, he also 
has a non-service-connected psychiatric disorder, diagnosed 
as chronic paranoid schizophrenia.  Though this non-service-
connected condition is acknowledged to have had a substantial 
and adverse impact on his employment for the period prior to 
March 12, 1992, it cannot, however, be considered in support 
of a TDIU for his service-connected diabetes mellitus with 
retinopathy and macular ischemia, and a below-knee amputation 
of his right lower extremity.

The evidence shows that the veteran's service-connected 
diabetes with retinopathy and macular ischemia, and his 
below-knee amputation of his right leg, were not productive 
of such severe impairment as to preclude him from obtaining 
or retaining all forms of substantially gainful employment, 
including employment involving sedentary activity, for the 
period prior to March 12, 1992.  His amputated right leg had 
been improved by his use of a prosthetic leg and a cane.  
While this disability had produced work limitations with 
regards to his difficulty with walking, standing, using 
stairs, and climbing ladders, the evidence does not show 
marked interference with employment beyond that contemplated 
by the substantial 40 percent schedular rating he had been 
assigned for his amputated right leg prior to March 12, 1992; 
the medical records do not show that there were 
hospitalizations (frequent or otherwise) for the condition 
and the record does not identify any other factor for the 
period prior to March 12, 1992, which would have rendered 
impractical the application of the regular schedular rating 
standards for the service-connected below-knee amputation of 
his right lower extremity.  Nor does the evidence show that 
he experienced marked interference with employment beyond 
that contemplated by the 60 percent schedular rating which he 
had been assigned for diabetes mellitus with retinopathy and 
macular ischemia, for the period prior to March 12, 1992.  
Special notice is made of the fact that the veteran's oral 
testimony, as presented at a June 1990 RO hearing, indicated 
at that time that he had difficulty walking, using stairs, 
and was unable to climb a ladder due to his amputated right 
leg, but that he still considered himself a good carpenter 
and auto body repairman, and that he believed himself to be 
employable and that he was able to work if only an employer 
hired him.  The veteran, despite his impaired vision due to 
diabetes and his amputated right leg, was still able to drive 
himself during daylight conditions for the period prior to 
March 12, 1992.  And despite his limited mobility at that 
time, his oral testimony indicates that he was able to 
perform tasks relating to sedentary employment as he had 
received training to become an insurance salesman, and he 
possessed the manual dexterity and visual acuity needed to 
construct model cars.  As stated previously, the question to 
be addressed in TDIU claims is whether or not the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  See 
Beaty.  Though the veteran in this case had been, by his own 
admission, unsuccessful in his attempts to obtain employment, 
the facts demonstrate that he was a man in his late thirties 
who, prior to March 12, 1992, was physically capable of 
performing sedentary work, and that to the extent that he was 
not able to work, this was substantially due to his mental 
impairment from non-service-connected paranoid schizophrenia.

Although the veteran contends that he was unable to perform 
gainful employment due to his service-connected disabilities 
for the period prior to March 12, 1992, there is no competent 
medical evidence in the record stating that he was 
unemployable during that time period due to his service-
connected diabetes with retinopathy and macular ischemia, and 
his below-knee amputation of his right leg.  The evidence 
tends to indicate that his non-service-connected psychiatric 
disorder was the major impediment to employment.  Given the 
status, prior to March 12, 1992, of his service-connected 
diabetes with retinopathy and macular ischemia, and his 
below-knee amputation of his right leg, he still possessed 
the capacity to perform sedentary jobs, given his background 
of a high school education (GED) and qualification in 
insurance sales.  To the extent that the medical records 
indicate that the veteran was unemployable prior to March 12, 
1992, it appears that he was unemployable as a result of his 
non-service-connected paranoid schizophrenia and 
polysubstance abuse, and not as a result of his service-
connected diabetes with retinopathy and macular ischemia, and 
his below-knee amputation of his right leg.  Thus, in view of 
the foregoing, his claim for a TDIU for the period prior to 
March 12, 1992, must be denied.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply. 38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.2 (1998); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An award of a total disability rating due to individual 
unemployability as a result of service-connected disabilities 
for the period prior to March 12, 1992, is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

- 11 -


- 1 -


